               Case 6:19-bk-04681-KJ          Doc 27     Filed 01/27/20       Page 1 of 3




Dated: January 27, 2020                         ORDERED.




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourts.gov


In re :                                                                  Case No. 6:19-bk-04681-KJ
                                                                         Chapter 7

Brian Thaddeus Williams and
Melody Ann Williams,
                          Debtor(s).
____________________________________/

                   ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION
               TO APPROVE AN ONLINE SALE OF REAL PROPERTY FREE
           AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
         PURSUANT TO 11 U.S.C. § 363(b), (f), (k), AND (m); (B) BID PROCEDURES;
         (C) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND THE
     ESTATE; (D) SECURED LENDER’S RIGHT TO CREDIT BID; AND (E) OTHER RELIEF

          THIS CASE came on for a hearing on January 15, 2020 at 11:00 a.m., on Chapter 7 Trustee’s
Motion to Approve (A) An Online Sale of Real Property Free and Clear of Liens, Claims, Encumbrances,
and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m); (B) Bid Procedures; (C) Surcharge Agreement
Between Secured Lender and the Estate; (D) Secured Lender’s Right to Credit Bid; and (E) Other Relief,
dated December 2, 2019, (the “Motion,” docket no. 24). Trustee’s Special Counsel, Kristen L. Henkel, and
Debtor’s Counsel, Stephen R. Caplan, appeared. Said Motion was served on all interested parties and no
response has been received by the Court. Therefore, the Court considers the matter to be unopposed and
having reviewed the Motion, the file, and being otherwise apprised of the matter,
          Accordingly, it is ORDERED

1.   Chapter 7 Trustee’s Motion to Approve (A) An Online Sale of Real Property Free and Clear of Liens,
     Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m);



                                                                                             Page 1 of 3
               Case 6:19-bk-04681-KJ             Doc 27    Filed 01/27/20    Page 2 of 3



    (B) Bid Procedures; (C) Surcharge Agreement Between Secured Lender and the Estate; (D) Secured
    Lender’s Right to Credit Bid; and (E) Other Relief, is approved, and the Trustee is authorized to sell
    the estate’s interest in said property, as follows :



2. The property to be sold is more particularly described as :
    LOT 6 (EXCEPT THE EASTERLY 21.66 FEET THEREOF) AND THE EASTERLY 32.50
    FEET OF LOT 7, IN BLOCK 21, IN THE TERRACE, BEING M.O. STONE AND
    COMPANY'S SUBDIVISION OF PART OF SECTION 30, TOWNSHIP 44 NORTH, RANGE
    12 EAST, OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
    THEREOF, RECORDED SEPTEMBER 28, 1925, AS DOCUMENT 265877, IN BOOK "O"
    OF PLATS, PAGES 62, 63 AND 64, IN LAKE COUNTY, ILLINOIS.

    Parcel ID No. 1220305006
    a/k/a 431 Park Lane, Lake Bluff, IL 60044


3. The Online Sale procedures as described in the Motion are approved and the Trustee is authorized to
accept a Winning Bid exceeding Bank of America’s (“Secured Lender”) Reserve Price.


4. Through the efforts of BK Global Real Estate Services and Listing Agent, Trustee received a Winning
Bid exceeding Secured Lender’s Reserve Price. The property shall be sold to the following buyer for the
sales price indicated :
                                                                                         Sales Price
Thomas M. Albert and Dora Albert                                                         $ 337,500.00
4451 W. Greenleaf Ave.
Lincolnwood, IL 60712

5. Trustee has represented that no closing costs are to be paid by the Estate and she obtained short sale
consent from the first and second mortgage holder, Secured Lender, who has authorized the following to
be paid from the sales price : normal closing costs, BK Global Real Estate Services commission, realtor
fees and costs, sums necessary to satisfy the first and second mortgages, prorated 2020 real estate taxes,
and bankruptcy estate carve out, as described in the Motion.
6. The title search disclosed both first and second mortgages are in favor of Merrill Lynch Credit
Corporation, dated June 6, 2008, recorded in Instrument Numbers 6389000 and 6389001, Public Records
of Lake County, Illinois. Furthermore, Secured Lender and Merrill Lynch Credit Corporation are one in
the same.
7. Notice of the Motion was properly served upon Merrill Lynch Credit Corporation, 5201 Gate Parkway,
Jacksonville, FL 32256. No responses were received. Thus, to the extent any creditor, other than the


                                                                                               Page 2 of 3
                  Case 6:19-bk-04681-KJ            Doc 27      Filed 01/27/20      Page 3 of 3



    Secured Lender, asserts an interest or secured claim against the property, such creditor is deemed to have
    consented to entry of this Order, and such creditor’s claim shall not be a secured claim.
    7. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest of the
    estate, subject to all encumbrances, including current taxes, assessments, zoning, restrictions, and other
    requirements imposed by governmental authorities, restrictions and other matters appearing on the plat or
    otherwise common to the subdivision and/or condominium, and public utility easements of record.
    8. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy of Notice
    of Commencement and certified copy of docket, reflecting no objection to the sale, or if any, that said
    objections have been overruled by Court Order.
    9. The 14-day stay pursuant to Rule 6004(h) is hereby waived.




Attorney Kristen L. Henkel is directed to serve a copy of this Order on interested parties who are non-
CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                                                                     Page 3 of 3
